United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southaven, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-260
Issued: May 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 23, 2011 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs (OWCP) dated October 13, 2011 concerning the denial of
his traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
traumatic injury in the performance of duty on August 25, 2011.
FACTUAL HISTORY
On August 29, 2011 appellant, then a 53-year-old clerk, filed a traumatic injury claim
alleging that on August 25, 2011 he injured his left leg when he was bitten by a spider at work.
On the back of the form the employing establishment controverted the claim.
1

5 U.S.C. § 8101 et seq.

In correspondence dated September 7, 2011, OWCP informed appellant that the evidence
submitted was insufficient to establish his claim. He was advised to submit additional medical
and factual evidence and given 30 days to provide the requested information. No response was
received within the allotted time frame.
By decision dated October 13, 2011, OWCP denied appellant’s claim on the grounds that
he did not establish injury as alleged.2 It found that the evidence was insufficient to show that
the claimed spider bite incident occurred. Additionally, OWCP noted that no medical evidence
was submitted.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
ANALYSIS
The Board finds that appellant failed to establish that he sustained an injury while in the
performance of duty on August 25, 2011.
2

The Board notes that, following the October 13, 2011 decision, OWCP received medical evidence. Appellant
also submitted medical evidence with his appeal to the Board. However, the Board may only review evidence that
was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176
(issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB
281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

Supra note 1.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.

2

The evidence of record on appeal does not provide any details regarding appellant’s
injury. Appellant submitted a Form CA-1 but did not provide OWCP with any medical evidence
to establish his claim. The Form CA-1 simply recounted an incident as alleged by appellant. His
supervisor controverted the claim. Appellant failed to submit any further description of the
circumstances surrounding this incident or rationalized medical opinion evidence based on a
complete factual and medical background to support a causal relationship between his left leg
injury and any August 25, 2011 incident. There is no evidence of any examination or treatment,
history of the injury, description of a physician’s findings, results of any tests performed or firm
medical diagnosis. There is no medical opinion from a physician addressing whether there is a
causal relationship between his claimed left leg injury and any incident of August 25, 2011.
On September 7, 2011 OWCP informed appellant of the evidence needed to support his
claim; however, the record before the Board contains no medical evidence or any factual
evidence within the time allotted. The Board finds that appellant failed to provide the factual
and medical evidence required to establish a prima facie claim.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty on August 25, 2011

9

A.C., Docket No. 08-1453 (issued November 18, 2008); Richard H. Weiss, 47 ECAB 182 (1995). See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4 (June 2011).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 13, 2011 is affirmed.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

